Simmons, C. J.
1. Where a by-law of a mutual life-insurance company stipulates that no death benefit may be paid except “ to the widow, children, . . uncle, niece, nephew, first cousin, next of kin who would be distributee of the member’s personal estate if he died intestate, . . or to persons dependent upon the member,” the phrase “ next of kin” does not limit the classes before enumerated, but adds to them another class. There is nothing in such a by-law to prevent recovery of a death benefit by the beneficiary named in the certificate, who is uncle of the deceased member, but who is not nearest of kin^ or distributee.
2. A stipulation in the by-laws that “No suit shall be instituted against this order without first referring the matter to the grievance committee; and if its action be objected by either party, an appeal can be taken to the supreme council. Until this action is resorted to, no member shall be entitled to proceed at common law against the order ; and it shall be deemed a sufficient answer on the part of this order, that the member has failed to comply with these laws, to dismiss his action and to compel him or her to proceed as herein provided,” applies to members only, and not to the beneficiary of a deceased member.
S. Under the allegations of the petition as amended, a cause of action was set forth, and it was error to sustain a demurrer.

Judgment reversed.


All the Justices concurring, except Lewis, J., absent.